Collins, J.
This appeal is without merit. The verified copy of plaintiff’s account, furnished on defendant’s demand, (1878 G. S. ch. 66, § 105,) indicates that the account was kept in the books in somewhat technical language, (a common practice with bookkeepers,) and it is barely possible that it was not sufficiently explicit to apprise defendant of the exact nature of the claim; but, admitting this, she retained the copy without intimating that it was not intelligible, and wholly failed to demand a further or more particular bill, as might have been done under the statute. If the bill does not in fact convey sufficient information as to the claim defendant has to meet, he should call for further and better particulars. If insufficient, he can*514not wait until the trial of the cause, and then raise an objection which, if earlier made, might have been obviated. The proper course is to demand a more specific bill of particulars. Goodrich v. James, 1 Wend. 289; Wetmore y. Jennys, 1 Barb. 53; Providence Tool Co. v. Prader, 32 Cal. 634; Graham v. Harmon, 84 Cal. 181, (23 Pac. Rep. 1097;) McCarthey v. Mooney, 41 Ill. 300.
Defendant’s counsel asserts that, as no notice to produce the original had been served, it was error for the court to allow a copy of the letter written to his client October 7, 1891, to be introduced in evidence. The original return clearly shows that the copy was received on the theory that a notice to produce had been served, and that the original letter could not be found by defendant, while by a supplemental return made by the clerk of the Municipal Court it has been made to appear that such a notice was duly and personally served ' upon the counsel himself.
Order affirmed.
(Opinion published 53 N. W. Rep. 763.)